Status of the Claims
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action for 17/095,935 filled on 11/20/2020
Claims 1 – 8, are currently pending and have been considered below.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2021 was fully considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that are not being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. 
The claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the test fails at Prong (A).  Specifically, according to the original disclosure, the claimed “units” in claim 1 are interpreted as software and software does not constitute a “substitute for “means” that is a generic placeholder” as required by Prong A. 

Regarding the limitation “difference value calculating unit", the Examiner notes that in light of the original disclosure, "difference value calculating unit" is interpreted as being the same as the "boost value calculating unit" found in the Specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 
Specifically, claim 1 is directed to a device comprising a plurality of unit(s).  According to the Specification, Drawings and original claims, the broadest reasonable interpretation of each claimed unit is software. According to MPEP 2106.03I “a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category.” 
Claims 2-6 depend from claim 1 and do not cure the deficiencies set forth above. 
Therefore, claims 1-6 are rejected as claiming software per se. 

Claims 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1: Claim(s) 7 (method) and 8 (manufacture). As such, claims 7– 8 is/are drawn to one of the statutory categories of invention.  

Step 2A Prong 1: The claims recite an abstract idea of predicting sales figures for target item groups and selecting an item to be recommended to a user based on a calculated difference vale for the target item group, which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).

Independent claim 7 and 8:
acquires a reference predicted value that is a predicted value of sales figure of a prediction target period and is calculated based on an actual value of sales figure of a past period corresponding to the prediction target period regarding each of a plurality of target item groups having a trend that sales figures periodically vary in a predetermined repetition cycle; 
acquires a value of a contextual parameter envisaged to vary in a period shorter than the repetition cycle and affect the sales figures of the plurality of target item groups; 
calculates a difference value between a predicted value of the sales figure of the prediction target period predicted based on the acquired value of the contextual parameter and the reference predicted value regarding each of the plurality of target item groups; and a selecting unit that selects an item to be recommended to a user based on the difference value calculated regarding each of the plurality of target item groups.
Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
Computer
Processing device
non-transitory computer readable information storage medium
These additional elements are not indicative of integration into a practical application because:
Regarding the computer, processing device, nontransitory computer readable information storage medium, they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f);
Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, 
the additional elements of computer, processing device, nontransitory computer readable information storage medium are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of computer, processing device, nontransitory computer readable information storage medium are re-evaluated to determine whether they constitute significantly more. Examiner finds that the additional elements of computer, processing device, nontransitory computer readable information storage medium are simply the use of a computer in its ordinary capacity and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262 and MPEP 2106.05(f). For example, the additional elements only provide a result-oriented solution and lack details as to how the computer performs the modifications, which is equivalent to “apply it”. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357 and MPEP 2106.05(f).
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10685362 – Shariff et al. hereinafter as SHARIFF 

Regarding Claim 1, 7 and 8:
SHARIFF discloses:
1. An information processing device comprising: (Device, col 16 line 16 – 27)
7. An information processing method comprising, by a computer: (computer, col 16 line 16 – 27)
8. A non-transitory computer-readable information storage medium that stores a program for a computer to execute a process comprising: (readable medium, col 74 line 23 – 37)

a reference predicted value acquiring unit that acquires a reference predicted value that is a predicted value of sales figure of a prediction target period and is calculated based on an actual value of sales figure of a past period corresponding to the prediction target period regarding each of a plurality of target item groups having a trend that sales figures periodically vary in a predetermined repetition cycle; (seasonality, col 18 line 14 – 45, )
a contextual data acquiring unit that acquires a value of a contextual parameter envisaged to vary in a period shorter than the repetition cycle and affect the sales figures of the plurality of target item groups; (weather and events and contextual events, col 18 line 14 – 45, )
a demand gap calculating unit that calculates a demand gap between a predicted value of the sales figure of the prediction target period predicted based on the acquired value of the contextual parameter and the reference predicted value regarding each of the plurality of target item groups; and (demand gaps, col 50 line 5 – 29 and col 18 line 10 - 35)
a selecting unit that selects an item to be recommended to a user based on the difference value calculated regarding each of the plurality of target item groups.  (See at least col 55 line 1 – 16, col 62 line 1 - 21)

SHARIFF discloses of demand forecast with respect to weather and real data though does not explicitly disclose a difference value however SHARIFF does disclose of a demand gap wherein this value is determined based upon the demand for a product based upon contextual information including weather such that it would be obvious to one of ordinary skill in the art at the time the application was filed, for SHARIFF to teach of a difference value as this would improve the sales pipeline (Col 25 line 36 – 44)

Regarding Claim 2:
SHARIFF discloses:
2. The information processing device according to31 claim 1, wherein information relating to weather is included in the contextual parameter.  

Regarding Claim 3:
SHARIFF discloses:
3. The information processing device according to claim 2, wherein the contextual data acquiring unit acquires information relating to weather including a weather forecast of a location of the user as the value of the contextual parameter.  (weather and location col 18 line 14 – 45)

Regarding Claim 4:
SHARIFF discloses:
4. The information processing device according to claim 1, wherein the difference value calculating unit calculates a predicted value of the sales figure of each of the plurality of target item groups by using a trained model obtained by machine learning (regression model, col 56 line 15 – 35) using an actual value of the contextual parameter in past(col 14 line 60-67) and an actual value of the sales figure in past.  (col 53 line 7 – 30)

Regarding Claim 5:
SHARIFF discloses:
5. The information processing device according to claim 1, wherein the selecting unit selects an item that belongs to a target item group about which the calculated difference value is largest in the plurality of target item groups as an item to be recommended to the user.   (demand gap, See at least col 55 line 1 – 16, col 62 line 1 - 21)

Regarding Claim 6:
SHARIFF discloses:
6. The information processing device according to claim 1, wherein32 the selecting unit selects, as an item to be recommended to the user, a candidate item about which a difference value calculated regarding a target item group to which the candidate item belongs is largest in a plurality of candidate items selected as recommendation candidates for the user.   (wherein rank is utilized for particular candidate items, See at least col 55 line 1 – 16, col 62 line 1 - 21)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Pubs20060116921 – SHAN – profile-based forecasting with dynamic profile selection
US PG Patent 6611726 – Crosswhite – determining optimal time series forecasting parameters                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.H.T/Examiner, Art Unit 3681                                                                                                                                                                                           
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681